PRITCHETT, SILER & HARDY, P.C. CERTIFIED PUBLIC ACCOUNTANTS A PROFESSIONAL CORPORATION 1466 N. HIGHWAY 89 STE. 230 FARMINGTON, UTAH (801) 447-9572 FAX (801) 447-9578 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Jasmin Corp. 33 Rue Theophile Lamy 18000 Boruges France Las Vegas, NV 89130 As independent registered public accountants, we hereby consent to the use of our report dated August 26, 2016, with respect to the financial statements of Jasmin Crop., in its registration statement on Form S-1/A Amendment #3 relating to the registration of 2,000,000 shares of common stock. We also consent to the reference of our firm under the caption “experts” in the registration statement. /s/ Pritchett, Siler & Hardy, P.C. Pritchett, Siler & Hardy, P.C. Farmington, Utah November 23, 2016
